Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 1 of 43 PageID: 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                                    :
GARY STROCKBINE,                    :
                                    :
SEAN MAHER, &                       :
                                    :
RACHEL ANN PHILBIN,                 :    Civil Action
                                    :
           Plaintiffs,              :
                                    :
v.                                  :
                                    :
PENNSYLVANIA HIGHER                 :
EDUCATION ASSISTANCE                :
AGENCY a/k/a PHEAA d/b/a FEDLOAN :       JURY TRIAL DEMANDED
SERVICING,                          :
                                    :
           Defendant                :
                                    :

                               COMPLAINT – CLASS ACTION

       Plaintiffs Gary Strockbine, Sean Maher, and Rachel Ann Philbin (collectively

“Plaintiffs”) by and through their undersigned counsel, individually and on behalf of all others

similarly situated, for their Class Action Complaint, allege against Defendant Pennsylvania

Higher Education Assistance Agency a/k/a PHEAA d/b/a FedLoan Servicing (collectively

“Defendant”) as follows based upon personal knowledge, investigation of counsel, information

and belief, and publicly available information.

                                PRELIMINARY STATEMENT

       1.      This is a class action complaint brought on behalf of student loan borrowers for

the fraudulent, illegal, and negligent actions and inactions of Defendant with respect to its

misallocation of payments made by Plaintiffs and others similarly situated.

                                            PARTIES

       1. Plaintiff Gary Strockbine is an adult citizen of the State of New Jersey domiciled in the

                                                  1
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 2 of 43 PageID: 2




County of Salem at 425 Erie Avenue, Carneys Point, NJ 08069.

        2. Plaintiff, Sean Maher is an adult citizen of the Commonwealth of Pennsylvania

domiciled in the County of Montgomery at 50 Northview Drive, Glenside, PA 19038.

        3. Plaintiff Rachel Ann Philbin is an adult citizen of the Commonwealth of Pennsylvania

domiciled in the County of Delaware at 4507A State Road, Drexel Hill, PA 19026.

        4. Defendant Pennsylvania Higher Education Assistance Agency a/k/a PHEAA d/b/a

FedLoan Servicing (“PHEAA”) is a Pennsylvania corporation with its principal place of business

at 1200 North 7th Street, Harrisburg, PA 17102.

                                      JURISDICTION AND VENUE

        5. This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) as the

matter in controversy exceeds the sum of $5,000,000 exclusive of interest and costs, and is a

class action in which a member of the class of Plaintiffs is a citizen of a state different from

Defendant.

        6. This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 as the

matter in controversy arises under the laws of the United States.

        7. The Court has personal jurisdiction over Defendant because Defendant has sufficient

minimum contacts with New Jersey such that the exercise of jurisdiction by this Court is

consistent with notions of fair play and substantial justice. Defendant routinely conducts business

in New Jersey and otherwise avail themselves of the protections and benefits of New Jersey law

through the advertising, marketing, distribution, and sale of their services in New Jersey, and this

action arises out of or relates to these contacts.

        8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) since a substantial

part of the events or omissions giving rise to the within claims occurred in this district.



                                                     2
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 3 of 43 PageID: 3




                                       FACTUAL ALLEGATIONS

         A.     The Federal Student Loan Program and Servicing Contracts

         9. The United States Department of Education (“DOE”) is the nation’s largest provider of

student financial aid for education beyond high school.

         10. Within the DOE, the Federal Student Aid (“FSA”) office is responsible for servicing

all loans originated through the William D. Ford Federal Direct Loan (“Direct Loan”) Program

and the Federal Family Education Loan (“FFEL”) Program loans purchased from non-federal

entities. 1

         11. In 2009, the DOE awarded Defendant a contract to service federal student loans, a

copy of which is attached hereto as Exhibit A (hereinafter referred to as the “Servicing

Contract”).

         12. The Servicing Contract has a term of give (5) years, with an option to extend an

additional five (5) years. Exhibit A at p. 10, section B.13(B).

         13. Among other things, the Servicing Contract requires Defendant to understand

applicable federal regulations, meet statutory and legislative requirements, and ensure that all

aspects of servicing comply with DOE requirements.

         14. To that end, the Servicing Contract explicitly states that all servicers must “be

responsible for maintaining a full understanding of all federal and state laws and regulations and

FSA requirements and ensuring that all aspects of the service continue to remain in compliance

as changes occur.” Exhibit A at p. 20, section C.1.4.3.




1
  In 2008, the DOE started purchasing outstanding FFEL program loans, as authorized under the
Ensuring Continued Access to Student Loans Act of 2008 (Public Law 110-227). Direct Loans
and FFEL loans purchased by the DOE are referred to collectively herein as “federal student
loans” or “federally held student loans.”
                                                   3
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 4 of 43 PageID: 4




       15. The Servicing Contract further requires servicers to “provide a service flexible

enough to handle new requirements generated by Congress and respond to legislative mandates

and policy changes.” Exhibit A at p. 20, section C.1.4.4.

       2.      The Servicing Contract guarantees a minimum of $5,000,000.00 in revenue to

each service “provided that [they] [are] in compliance with the requirements for servicing

federally held debt…” Exhibit A at p. 10, section B.13(A).

       16. In 2011, FSA started contracting with additional servicers.

       17. On September 1, 2015, an option to extend the Servicing Contract an additional five

(5) years was exercised with PHEAA.

       18. As of March 2020, PHEAA manages $374.3 billion in government-owned loans for

over 7.9 million borrowers.

       19. All contracted servicers are responsible for collecting payments on federally held

student loans that are not in default status, advising borrowers on available resources to better

manage their loan obligations, responding to borrowers’ inquiries, and performing other

administrative tasks associated with collecting and servicing federally held student loans on

behalf of the DOE.

       20. Among the many requirements with which they must adhere, the Servicing Contract

requires a servicer to:

            a. Correctly record the borrowers’ interest rates and calculate the borrowers’

               balances;

            b. Correctly apply payments to borrowers’ accounts;

            c. Properly grant forbearances and deferments to borrowers;

            d. Appropriately capitalize loan interest;



                                                 4
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 5 of 43 PageID: 5




             e. Follow guidelines for delinquency notice letters, telephone calls, and skip tracing

                activities as they pertain to the collection of loans;

             f. Properly process borrowers’ application of income-driven repayment plans; and

             g. Maintain complete and accurate records to support borrower repayment plans.

       21. The Servicing Contract requires the servicer to provide the DOE with a copy of any

lawsuit within 10 days of the complaint being served.

       22. The “Invoicing and Non-Compliance” section of every servicer’s contract states the

following:

                Borrowers whose loans are not being serviced in compliance with the
                Requirements, Policy and Procedures for servicing federally held debt due
                to the fault of the servicers (i.e. correct interest calculations, correct
                balances, interest determination and calculations, notices sent properly,
                proper due diligence, etc.), will not be billable to the Government from the
                initial point of non-compliance. Any funds that have been invoiced for
                these borrowers and paid shall be returned to the Government via a credit
                on the next invoice.

       Exhibit A at p. 12, section B.13(L).

       23. According to the Servicing Contract, servicers are responsible for all supplies,

services, and other costs to service borrower accounts. This includes costs for bringing

contractor systems into compliance for handling federally held debt and costs for legislative,

regulatory, or policy changes that affect the servicing of borrower accounts. Exhibit A at p. 13,

section B.13(N)(5).

       24. Servicers bill the DOE for each individual borrower account serviced. The billing

amount is based on the number of borrower accounts serviced and the status of each borrower

account.

       25. The Servicing Contract include a pricing structure for in-school, grace or repayment,

deferment or forbearance, and delinquent borrower account statuses.

                                                   5
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 6 of 43 PageID: 6




       26. For instance, the DOE pays Defendant an average monthly fee for each loan serviced.

The fee depends on loan status and total volume of loans in the category serviced. The Servicing

Contract’s fee schedule is set forth in the table below. It includes a “unit price,” or monthly

payment due for loans in seven different status categories, including “in-school status,” “grace or

current repayment status,” “deferment or forbearance,” and durations of delinquency:

         Status                  Volume Low             Volume High             Unit Price

         Borrowers in in-        n/a                    n/a                     $1.05
         school status
         Borrowers in grace      1                      3,000,000               $2.11
         or current repayment
         status
                                 3,000,001              UP                      $1.90

         Borrowers in            1                      1,600,000               $2.07
         deferment or
         forbearance
                                 1,600,000              UP                      $1.73

         31-90 days              n/a                    n/a                     $1.62
         delinquent
         91-150 days             n/a                    n/a                     $1.50
         delinquent
         151-270 days            n/a                    n/a                     $1.37
         delinquent
         270+ days               n/a                    n/a                     $0.50
         delinquent


      Exhibit A at p. 13, section B.13(N)(3).

       27. An escalation methodology is included in the Servicing Contract based upon the

Bureau of Labor Statistics Employment Cost Index for Total Compensation, Private Industry,

Service Occupations, to account for significant inflation and/or deflation. When the

Employment Cost Index exceeds 3.0% (plus or minus) in any given year, the DOE will adjust the




                                                  6
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 7 of 43 PageID: 7




established common pricing by any amount in excess of the rate. Thus, the above unit prices are

not necessarily representative of the current fee structure.

        28. This fee structure gives Defendant a financial incentive to maintain or increase the

number of borrowers in their portfolios, while minimizing the number of borrowers who

successfully earn loan forgiveness or otherwise discharge their loans. In other words, Defendant

is incentivized to keep loans active for as long as possible to continue earning servicing fees.

From Defendant’s perspective, every time a borrower repays her loan in full, or receives loan

forgiveness, Defendant loses a loan from their servicing portfolio, a vital source of their revenue.

        B.      The Presidential Memorandum

        29. In 2015, President Barack Obama signed a Presidential Memorandum of the Student

Aid Bill of Rights (“Presidential Memorandum”) calling on several federal agencies to work

together to strengthen student loan servicing and improve borrower outcomes on a host of

different measures including directing “all Federal Direct student loan servicers to apply

prepayments to loans with the highest interest rate to ensure consistency across servicers, unless

otherwise instructed by borrowers.” 2 Excess Payments are deemed prepayments under federal

law. 34 C.F.R. § 685.211(a)(2). The Presidential Memorandum directed the Secretary of

Education to require servicers to apply Excess Payments as directed “as soon as practicable,” but

no later than January 1, 2016. Presidential Memorandum, § 2(a).

        30. Thus, since January 1, 2016 at the latest, federal law has required Defendant to apply

Excess Payments first to a borrower’s highest interest rate loan.




2 https://www.federalregister.gov/documents/2015/03/13/2015-05933/student-aid-bill-of-rights-to-help-ensure-
affordable-loan-repayment.

                                                     7
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 8 of 43 PageID: 8




       C.      State Law Governing Student Loan Servicers

       31. The Servicing Contract described above require all servicers to “be responsible for

maintaining a full understanding of all federal and state laws and regulations and FSA

requirements and ensuring that all aspects of the service continue to remain in compliance as

changes occur.” (emphasis added).

       32. Many states have enacted laws protecting student loan borrowers from predatory

practices of student loan servicers.

       33. In 2019, the New Jersey legislature passed a student loan borrower bill of rights

prohibiting student loan servicers from:

            a. Directly or indirectly employing any scheme, device or artifice to defraud or

               mislead student loan borrowers;

            b. Engaging in any unfair or deceptive practice toward any person or misrepresent or

               omit any material information in connection with the servicing of a student

               education loan, including, but not limited to, misrepresenting the amount, nature

               or terms of any fee or payment due or claimed to be due on a student education

               loan, the terms and conditions of the loan agreement or the borrower's obligations

               under the loan;

            c. Obtaining property by fraud or misrepresentation; and

            d. Misapplying student education loan payments to the outstanding balance of a

               student education loan.

S. 1149 (NJ, 2019).

   34. The New Jersey Consumer Fraud Act also prohibits:

               The act, use of employment by any person of any unconscionable commercial
               practice, deception, fraud, false pretense, false promise, misrepresentation, or the

                                                 8
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 9 of 43 PageID: 9




                knowing concealment, suppression, or omission of any material fact with intent
                that other rely upon such concealment, suppression or omission, in connection
                with the sale or advertisement of any merchandise or real estate, or with the
                subsequent performance of such person as aforesaid, whether or not any person
                has in fact been misled, deceived or damaged thereby.

N.J.S.A. § 56:8-2.

         35. The Pennsylvania Unfair Trade Practices and Consumer Protection Law prohibits

unfair or deceptive acts or practice in the conduct of any services including:

                (vii)   Representing that good or services are of a particular standard, quality or
                        grade…if they are of another;

                        …

                (xiv)   Failing to comply with the terms of any written guarantee or warranty
                        given to the buyer at, prior to or after a contract for the purchase of goods
                        or services if made;

                        …

                (xxi)   Engaging in any other fraudulent or deceptive conduct which creates a
                        likelihood of confusion or of misunderstanding.

73 PS §§ 201-2(4)(vii), (xiv), & (xxi).

         D.     COVID-19 and the 2020 Administrative Forbearance

         36. On March 11, 2020, a novel virus identified as COVID-19 was declared a global

pandemic.

         37. In response to the devasting financial impact caused by the COVID-19 pandemic,

Congress afforded relief to federal student loan borrowers under the CARES Act. 3

         38. Specifically, the CARES act suspended all payments due for federal student loans

held by the DOE from March 13, 2020 to September 30, 2020 and directed that “interest shall

not accrue on a loan described under subsection (a) for which payment was suspended for the



3
    H.R. 748, Public Law 116-136.
                                                  9
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 10 of 43 PageID: 10




period of the suspension.” 4

       39. This suspension of payments and interest went into effect automatically. Borrowers

were not required to make any request or demonstrate any adverse impact related to the COVID-

19 pandemic to obtain this relief.

       40. On August 8, 2020, President Donald Trump signed a Memorandum on Continued

Student Loan Payment Relief During the COVID-19 Pandemic and ordered “continu[ing] the

temporary cessation of payments and the waiver of all interest on student loans held by the

Department of Education until December 31, 2020.” 5

       41. This executive order clarified that “[a]ll persons who wish to continue making student

loan payments shall be allowed to do so…” 6

       42. On December 4, 2020, Secretary of Education Betsy DeVos announced the extension

of the federal student loan administrative forbearance period, the pause in interest accrual, and

the suspension of collections activity through January 31, 2021.

       43. In her announcement, she advised that: “Federal student loan borrowers will not be

expected to make payments through January of next year, though they will continue to be able to

do so and benefit from the 0% interest rate as they pay down principal.”

       44. On January 20, 2021, the administrative forbearance period was again extended

through at least September 30, 2021.

       45. Forbearance is defined under 34 CFR § 685.205(a) as follows:

               “Forbearance” means permitting the temporary cessation of payments,
               allowing an extension of time for making payments, or temporarily
               accepting smaller payments than previously scheduled.


4
  Id. at §§ 3515(a) & (b).
5
  https://www.whitehouse.gov/presidential-actions/memorandum-continued-student-loan-
payment-relief-covid-19-pandemic/.
6
  Id.
                                                10
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 11 of 43 PageID: 11




       46. The Servicing Contract also define “Borrowers in Forbearance” in Attachment A-6 as

“unique borrowers (SSNs) with balance not equal to $0.00 who have separated from school and

would have had a payment due this month, but the payment was replaced with a forbearance.”

       47. 34 CFR § 685.205(b)(8) authorizes “administrative forbearance” which permits “the

Secretary [to] grant[ ] forbearance without requiring documentation from the borrower…[due to

a] local or national emergency.”

       48. Similar language appears on the standard form Master Promissory Notes (herein

referred to as “Promissory Notes”) issued by the DOE and signed by borrowers who take out

federally held student loans. 7

       49. For example, the standard form Promissory Notes state:

               Under certain circumstances, we [the Department of Education] may also
               give you a forbearance without requiring you to submit a request or
               documentation.

       50. It also indicates that “[a]llowing [a borrower] to temporarily delay or reduce loan

payments is called ‘forbearance’”.

       51. On the Federal Student Aid website, there is a page titled “Coronavirus and

Forbearance Info for Student, Borrowers, and Parents”. On the webpage, it is indicated that

during the administrative forbearance, the full amount of any payments made will be applied to

principal once all the interest that accrued prior to March 13 is paid.”




7
  The Promissory Notes are the student loan contracts that govern the rights and responsibilities
of lender and borrower. The lender for every direct loan is the DOE. For FFEL loans purchased
by the DOE, the DOE—as owner of the FFEL loan—assumes the rights and responsibilities of
the original FFEL lender. Every other FFEL loan is owned either by the original FFEL lender or
by some other non-DOE entity that purchased the FFEL loan after origination.

                                                 11
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 12 of 43 PageID: 12




       E. Federal Student Aid’s February 2021 Guidance

       52. On February 17, 2021, Federal Student Aid (“FSA”) issued Servicer Guidance

G3.21.01, which addressed the Overpayment Process During the CARES Act.

       53. It confirms that an overpayment is defined as such “[w]hen a borrower makes a

payment when none is due, or pays an amount greater than the monthly payment amount

(borrowers who have opted out), the payment is considered an overpayment.”

       54. It further confirms that the “Current Interest Rate” is defined as “the current interest

rate that was assigned to the loan prior to the CARES Act being enacted (March 13, 2020), and

that the “0% CARES Act relief should not be factored into the Current Interest Rate.”

       55. Moreover, it states the following:

               FSA expressly requires Servicers to do the following:

               1. Absent borrower intent (special instructions), servicers should allocate any

                   overpayments to a borrower’s loans with the highest interest rate first. For

                   these purposes, use the Current Interest Rate, as defined above…

               2. Servicers should review their websites and remove any payment application

                   language that is not aligned with the procedures outlined above during the

                   CARES Act suspension period.

FSA Guidance G3.21.01 (emphasis added).

       56. The Guidance also “encourage[s] servicers to review and apply guidance to any prior

overpayment funds received.”

       57. Defendant is required to comply with this guidance according to the Servicing

Contract, which states that they must “be responsible for maintaining a full understanding of all

federal and state laws and regulations and FSA requirements and ensuring that all aspects of the



                                                 12
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 13 of 43 PageID: 13




service continue to remain in compliance as changes occur.” (emphasis added).

       F. Defendant’s Website Representations

       58. Defendant has a webpage on its website titled “COVID-19 Relief for Student Loan

Borrowers”. On the webpage, it provides a link to the aforementioned Federal Student Aid

website titled “Coronavirus and Forbearance Info for Student, Borrowers, and Parents”.

       59. Defendant’s webpage titled “COVID-19 Relief for Student Loan Borrowers”, which

as of the date of this filing was updated on April 2, 2021, indicates that “While payments are

temporarily suspended and the interest rate is reduced to 0%, you still have the option to make

manual payments (i.e., via Account Access or mobile app) on your loans in any amount to make

progress towards reducing your balance.”

       60. Defendant’s website, which as of the date of this filing was updated on April 2, 2021,

further specifies how payments are applied during the CARES Act Forbearance as follows:

       •   The full amount of your payments will be applied to principal once all the interest
           that accrued prior to March 13, 2020 is paid.
       •   If your loans are suspended and you make a payment without providing
           payment instructions, any amount you pay will be allocated to the loan with the
           highest interest rate. Because all loans currently have a 0% interest rate, this will be
           based on the interest rates as of March 12, 2020 or the initial interest rate for any loan
           disbursed after that date. If more than one loan has the same highest interest rate, the
           additional amount will be allocated to any unsubsidized loans proportionately based
           on the principal balance. If there are no unsubsidized loans with the same highest rate,
           the additional amount will be allocated in the same manner to subsidized loans with
           the same highest rate.
       •   If you have requested removal of the suspension and do not provide payment
           instructions, any amount you pay in excess of the total amount due will be allocated
           to the loan with the highest interest rate. Because all loans currently have a 0%
           interest rate, this will be based on the interest rates as of March 12, 2020 or the initial
           interest rate for any loan disbursed after that date. If more than one loan has the same
           highest interest rate, the additional amount will be allocated to any unsubsidized loans
           proportionately based on the monthly amount due. If there are no unsubsidized loans
           with the same highest rate, the additional amount will be allocated in the same
           manner to subsidized loans with the same highest rate.

(emphasis in original).

                                                 13
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 14 of 43 PageID: 14




        61. Despite this explicit representation to allocate payments in accordance with federal

law, state law, and the recent FSA guidance, Defendant has failed to properly allocate payment

from at least March 13, 2020 to present.

        G.      Defendant Violates Federal Law, State Laws, and Loan Terms While Taking
                Advantage Of The National Health Emergency

        62. During the administrative forbearance, no payments are due from borrowers, and

interest is temporarily set to 0% for all federal student loans.

        63. However, those federal student loans, while temporarily set to 0% interest, will return

to their originally assigned interest rates on October 1, 2021.

        64. Therefore, for any borrowers who choose to take the explicit advice from the

Defendant and the DOE to make payments during the administrative forbearance to pay down

the principal of their loans, it is in their best interest for those payments to be applied to the

principal of the loans with the highest interest rates.

        65. This is consistent with federal law requiring servicers to allocate Excess Payments to

loans with the highest interest rates. 8

        66. During the administrative forbearance, borrowers do not owe any money on their

federal student loans, so any money paid during the administrative forbearance is an

overpayment.

        67. As an overpayment, any money paid during the administrative forbearance should be

allocated to the loans with the highest interest rates, regardless of subsidy.

        68. When Plaintiffs, and any other borrower of federal student loans serviced by




8
  https://www.federalregister.gov/documents/2015/03/13/2015-05933/student-aid-bill-of-rights-
to-help-ensure-affordable-loan-repayment; see also FSA Guidance G3.21.01.
                                                   14
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 15 of 43 PageID: 15




Defendant made any payment from at least March 13, 2020 to present, instead of following

federal law, state law, and instead of honoring the explicit promise on its website to allocate

payments to the loans with the highest interest rates, Defendant has misallocated and continue to

misallocate these payments proportionally across loans without consideration of interest rates.

        69. This prohibited method of payment allocation is a detriment to federal student loan

borrowers, who will realize the interest on those high interest loans after the administrative

forbearance ends, and who have now been deprived of an opportunity to more rapidly pay down

or potentially pay off those higher interest loans.

        70. This is in direct violation of federal law, as established by the Presidential

Memorandum, state law, and is contrary to the explicit promises on Defendants’ websites.

Given that these promises were not followed by Defendants, they constitute misrepresentations.

        71. Defendant’s misrepresentations and misallocation of borrower ahead of schedule

payments also violate various state laws protecting student loan borrowers, including but not

limited to the New Jersey Student Loan Borrower Bill of Rights, S. 1149 (NJ, 2019), and New

Jersey Consumer Fraud Act, N.J.S.A. § 56:8-2, and the Pennsylvania Unfair Trade Practices and

Consumer Protection Law, 73 PS §§ 201-2(4)(vii), (xiv), & (xxi).

        H. Plaintiff Specific Examples of Misallocation

        72. Defendant has misallocated and continue to misallocate payments made by student

loan borrowers such as Plaintiff since at least March 13, 2020.

        73. Plaintiff Gary Strockbine has multiple federal student loans serviced by Defendant

with different interest rates.

        74. Plaintiff Gary Strockbine made a payment on January 25, 2021 to Defendant in the

amount of $100.00.



                                                  15
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 16 of 43 PageID: 16




        75. Plaintiff Gary Strockbine’s January payment was allocated by Defendant as follows:

         Loan Disb.       Applied to        Applied to         Interest Rate
         Date &           Principal         Interest           Pre- and Post-
         Subsidy                                               Administrative
         Status                                                Forbearance
         09/01/2010       $0.00             $24.01             4.50%
         Subsidized
         09/01/2010       $0.00             $52.69             6.80%
         Unsubsidized
         09/01/2011       $0.00             $17.74             3.40%
         Subsidized
         09/01/2011       $0.00             $5.56              6.80%
         Unsubsidized


        76. Plaintiff Gary Strockbine’s January payment was not allocated to his highest interest

loan.

        77. Plaintiff Gary Strockbine made a payment on February 23, 2021 to Defendant in the

amount of $100.00.

        78. Plaintiff Gary Strockbine’s February payment was allocated by Defendant as follows:

         Loan Disb.       Applied to        Applied to         Interest Rate
         Date &           Principal         Interest           Pre- and Post-
         Subsidy                                               Administrative
         Status                                                Forbearance
         09/01/2010       $0.00             $24.01             4.50%
         Subsidized
         09/01/2010       $0.00             $52.69             6.80%
         Unsubsidized
         09/01/2011       $0.00             $17.74             3.40%
         Subsidized
         09/01/2011       $0.00             $5.56              6.80%
         Unsubsidized


        79. Plaintiff Gary Strockbine’s February payment was not allocated to his highest interest

loan.

        80. Instead, Plaintiff Gary Strockbine’s January and February payment was allocated


                                                16
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 17 of 43 PageID: 17




proportionally to his outstanding interest, without any payments being allocated to principle, and

without regard to interest rate.

        81. This payment allocation is in direct violation of the federal law, state law, and the

explicit promise on Defendant’s websites.

        82. Plaintiff Sean Maher has multiple federal student loans serviced by Defendant with

different interest rates.

        83. Plaintiff Sean Maher made a payment on March 20, 2020 to Defendant in the amount

of $100.00.

        84. Plaintiff Sean Maher’s March payment was allocated by Defendant as follows:

         Loan Disb.         Applied to       Applied to          Interest Rate
         Date &             Principal        Interest            Pre- and Post-
         Subsidy                                                 Administrative
         Status                                                  Forbearance
         8/27/2009          $48.63           $2.42               5.60%
         Subsidized
         8/25/2010          $46.99           $1.96               4.50%
         Subsidized
         8/27/2009          $0.00            $0.00               6.80%
         Unsubsidized
         8/25/2010          $0.00            $0.00               6.80%
         Unsubsidized


        85. Plaintiff Sean Maher made a payment on April 17, 2020 to Defendant in the amount

of $150.00.

        86. Plaintiff Sean Maher’s April payment was allocated by Defendant as follows:

         Loan Disb.         Applied to       Applied to          Interest Rate
         Date &             Principal        Interest            Pre- and Post-
         Subsidy                                                 Administrative
         Status                                                  Forbearance
         8/27/2009          $48.24           $0.00               5.60%
         Subsidized
         8/25/2010          $48.80           $0.00               4.50%
         Subsidized

                                                 17
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 18 of 43 PageID: 18




        8/27/2009       $20.06            $6.41             6.80%
        Unsubsidized
        8/25/2010       $20.08            $6.41             6.80%
        Unsubsidized


       87. Plaintiff Sean Maher made a payment on May 29, 2020 to Defendant in the amount

of $150.00.

       88. Plaintiff Sean Maher’s May payment was allocated by Defendant as follows:

        Loan Disb.      Applied to        Applied to        Interest Rate
        Date &          Principal         Interest          Pre- and Post-
        Subsidy                                             Administrative
        Status                                              Forbearance
        8/27/2009       $0.00             $0.00             5.60%
        Subsidized
        8/25/2010       $150.00           $0.00             4.50%
        Subsidized
        8/27/2009       $0.00             $0.00             6.80%
        Unsubsidized
        8/25/2010       $0.00             $0.00             6.80%
        Unsubsidized


       89. Plaintiff Sean Maher made a payment on June 22, 2020 to Defendant in the amount

of $130.00.

       90. Plaintiff Sean Maher’s June payment was allocated by Defendant as follows:

        Loan Disb.      Applied to        Applied to        Interest Rate
        Date &          Principal         Interest          Pre- and Post-
        Subsidy                                             Administrative
        Status                                              Forbearance
        8/27/2009       $47.40            $0.00             5.60%
        Subsidized
        8/25/2010       $43.16            $0.00             4.50%
        Subsidized
        8/27/2009       $19.71            $0.00             6.80%
        Unsubsidized
        8/25/2010       $19.73            $0.00             6.80%
        Unsubsidized



                                             18
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 19 of 43 PageID: 19




        91. Plaintiff Sean Maher made a payment on July 24, 2020 to Defendant in the amount of

$100.00.

        92. Plaintiff Sean Maher’s July payment was allocated by Defendant as follows:

         Loan Disb.         Applied to          Applied to       Interest Rate
         Date &             Principal           Interest         Pre- and Post-
         Subsidy                                                 Administrative
         Status                                                  Forbearance
         8/27/2009          $36.46              $0.00            5.60%
         Subsidized
         8/25/2010          $33.20              $0.00            4.50%
         Subsidized
         8/27/2009          $15.16              $0.00            6.80%
         Unsubsidized
         8/25/2010          $15.18              $0.00            6.80%
         Unsubsidized


        93. Plaintiff Sean Maher’s March, April, May, June, and July payments were not

allocated to his highest interest loans.

        94. Instead, Sean Maher’s March, April, May, June, and July payments were allocated

proportionally among the principals of all of his loans, after his outstanding interest was

satisfied, without regard to interest rate. 9

        95. This payment allocation is in direct violation of the federal law, state law, and the

explicit promise on Defendant’s website.

        96. Plaintiff Rachel Ann Philbin has multiple federal student loans serviced by Defendant

with different interest rates.




9
 In March, Plaintiff Sean Maher’s payments were only allocated to his unsubsidized loans and in
May he manually selected the allocation. An unsubsidized loan is a loan whereby interest begins
accruing as soon as the loan is disbursed. A subsidized loan is a loan whereby the Department of
Education pays the interest once the loan is disbursed while the borrower is enrolled at least
halftime in college. Once a borrower is no longer enrolled at least halftime in college, the
unsubsidized versus subsidized status of a loan is irrelevant.
                                                   19
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 20 of 43 PageID: 20




       97. Plaintiff Rachel Ann Philbin made a payment on March 23, 2020 to Defendant in the

amount of $235.52.

       98. Plaintiff Rachel Ann Philbin’s March payment was allocated by Defendant as

follows:

           Loan Disb.   Applied to       Applied to         Interest Rate
           Date &       Principal        Interest           Pre- and Post-
           Subsidy                                          Administrative
           Status                                           Forbearance
           09/27/2012   $31.03           $3.96              3.150%
           Subsidized
           08/25/2013   $37.97           $5.54              3.610%
           Subsidized
           08/19/2014   $46.47           $8.25              4.410%
           Subsidized
           08/16/2015   $48.27           $7.87              4.040%
           Subsidized
           01/03/2017   $40.35           $5.81              3.510%
           Subsidized


       99. Plaintiff Rachel Ann Philbin made a payment on May 28, 2020 to Defendant in the

amount of $500.00.

       100. Plaintiff Rachel Ann Philbin’s May payment was allocated by Defendant as follows:

           Loan Disb.   Applied to       Applied to         Interest Rate
           Date &       Principal        Interest           Pre- and Post-
           Subsidy                                          Administrative
           Status                                           Forbearance
           09/27/2012   $76.02           $0.00              3.150%
           Subsidized
           08/25/2013   $92.85           $0.00              3.610%
           Subsidized
           08/19/2014   $113.17          $0.00              4.410%
           Subsidized
           08/16/2015   $117.82          $0.00              4.040%
           Subsidized
           01/03/2017   $100.14          $0.00              3.510%
           Subsidized



                                             20
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 21 of 43 PageID: 21




       101. Plaintiff Rachel Ann Philbin made a payment on June 29, 2020 to Defendant in the

amount of $500.00.

       102. Plaintiff Rachel Ann Philbin’s June payment was allocated by Defendant as follows:

        Loan Disb.        Applied to      Applied to        Interest Rate
        Date &            Principal       Interest          Pre- and Post-
        Subsidy                                             Administrative
        Status                                              Forbearance
        09/27/2012        $76.02          $0.00             3.150%
        Subsidized
        08/25/2013        $92.85          $0.00             3.610%
        Subsidized
        08/19/2014        $113.17         $0.00             4.410%
        Subsidized
        08/16/2015        $117.82         $0.00             4.040%
        Subsidized
        01/03/2017        $100.14         $0.00             3.510%
        Subsidized
       103. Plaintiff Rachel Ann Philbin made a payment on August 5, 2020 to Defendant in the

amount of $250.00.

       104. Plaintiff Rachel Ann Philbin’s August payment was allocated by Defendant as

follows:

           Loan Disb.      Applied to       Applied to        Interest Rate
           Date &          Principal        Interest          Pre- and Post-
           Subsidy                                            Administrative
           Status                                             Forbearance
           09/27/2012      $38.01           $0.00             3.150%
           Subsidized
           08/25/2013      $46.43           $0.00             3.610%
           Subsidized
           08/19/2014      $56.58           $0.00             4.410%
           Subsidized
           08/16/2015      $58.91           $0.00             4.040%
           Subsidized
           01/03/2017      $50.07           $0.00             3.510%
           Subsidized


           105. Plaintiff Rachel Ann Philbin made a payment on September 5, 2020 to Defendant


                                               21
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 22 of 43 PageID: 22




              in the amount of $250.00.

        106. Plaintiff Rachel Ann Philbin’s September payment was allocated by Defendant as

follows:

           Loan Disb.      Applied to         Applied to          Interest Rate
           Date &          Principal          Interest            Pre- and Post-
           Subsidy                                                Administrative
           Status                                                 Forbearance
           09/27/2012      $20.00             $0.00               3.150%
           Subsidized
           08/25/2013      $20.00             $0.00               3.610%
           Subsidized
           08/19/2014      $90.00             $0.00               4.410%
           Subsidized
           08/16/2015      $90.00             $0.00               4.040%
           Subsidized
           01/03/2017      $30.00             $0.00               3.510%
           Subsidized


        107. Plaintiff Rachel Ann Philbin’s March, May, June, August, and September payments

were not allocated to her highest interest loans.

        108. Instead, Plaintiff Rachel Ann Philbin’s March, May, June, and August payments

were allocated proportionally among the principals of all of her loans, after her outstanding

interest was satisfied, without regard to interest rate.

        109. This payment allocation is in direct violation of the federal law, state law, and the

explicit promise on Defendant’s website.

                                CLASS ACTION ALLEGATIONS

        110. Plaintiffs bring this action as a class action pursuant to Rules 23(a), (b)(2), and

(b)(3) of the Federal Rules of Civil Procedure on behalf of a Class defined as:

                        All individuals with more than one federal student loan
                        with two or more different interest rates serviced by
                        Defendant who made payments at any time between


                                                    22
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 23 of 43 PageID: 23




                       March 13, 2020 and the present (the “Class Period”), and
                       who did not select a custom payment allocation.

       111. Additionally, Plaintiff Gary Strockbine brings this action as a class action pursuant

to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure on behalf of a Subclass

defined as:

                       All individuals with more than one federal student loan
                       with two or more different interest rates serviced by
                       Defendant who made payments at any time between the
                       March 13, 2020 and the present (the “Class Period”), and
                       who did not select a custom payment allocation, and who
                       are residents of the State of New Jersey.

       112. Additionally, Plaintiffs Sean Maher and Rachel Ann Philbin bring this action as a

class action pursuant to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure on

behalf of a Subclass defined as:

                       All individuals with more than one federal student loan
                       with two or more different interest rates serviced by
                       Defendant who made payments at any time between March
                       13, 2020 and the present (the “Class Period”), and who did
                       not select a custom payment allocation, and who are
                       residents of the Commonwealth of Pennsylvania.

       113. Excluded from the Class and Subclass are: (a) Defendants, including any entity in

which Defendant has a controlling interest, and its representatives, officers, directors, employees,

assigns and successors; and (b) the Judge to whom this case is assigned.

       114. Plaintiffs are members of the Class and Subclass they seek to represent. Members of

the proposed Class and Subclass are fully ascertainable and can be identified using Defendant’s

records, other information kept by Defendant in the usual course of business, and/or other

documents that are obtained through reasonable means. Class and Subclass Members can be

notified of the class action through publication on Internet forums and websites as well as direct




                                                23
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 24 of 43 PageID: 24




mailings or e-mailings to address lists maintained by Defendant or otherwise obtained through

reasonable means.

         115. Numerosity/Impracticability of Joinder: The members of the Class and Subclass

number in at least the tens of thousands, and potentially the millions, and are therefore so

numerous that joinder of all members would be impracticable. The precise number of Class and

Subclass Members can be ascertained by reviewing documents and records in Defendant’s

possession, custody, and control, or otherwise obtained through reasonable means.

         116. Commonality and Predominance: There are common questions of law or fact which

predominate over any questions affecting only individual members of the Class and Subclass.

These common legal or factual questions, include, but are not limited to the following:

         a.     Whether, during the Class Period, Defendant had a common practice of

misallocating payments such that they are made proportionally without consideration of interest

rates;

         b.     Whether Defendant’s conduct violated state or federal law, and if so, whether

such violations gave rise to a cause of action under the Servicing Contract;

         c.     Whether Defendant’s conduct violated state or federal law, and if so, whether

such violations gave rise to a cause of action under the standard form Promissory Notes;

         d.     Whether Defendant violated the terms of the standard form Promissory Notes

governing direct and FFEL loans;

         e.     Whether Defendant’s conduct constituted a breach of, and/or tortious interference

with, the standard form Promissory Notes of Plaintiffs;

         f.     Whether Defendant’s common practice of allocation of payments without

consideration of interest rates violates federal law;



                                                  24
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 25 of 43 PageID: 25




       g.      Whether Defendant’s common practice of allocation of payments without

consideration of interest rates in contrast to the explicit promises given on their websites violates

state law, including the New Jersey Student Borrower Bill of Rights; and

       h.      The extent to which Class and Subclass Members have sustained damages and the

proper measure thereof.

       117. Typicality: The representative Plaintiffs’ claims are typical of the claims of the

members of the Class and Subclass they seek to represent. Plaintiffs and members of the Class

and Subclass have been injured by the same wrongful practices in which Defendant has engaged.

Plaintiffs’ claims arise from the same practices and course of conduct that give rise to the claims

of the members of the Class and Subclass and are based on the same legal theories.

       118. Adequacy: Plaintiffs will fully and adequately assert and protect the interests of the

Class and Subclass, and have retained class counsel who are experienced and qualified in

prosecuting class actions. Neither Plaintiffs nor their attorneys have any interests which are

contrary to or conflict with the Class and Subclass.

       119. Superiority: A class action is superior to all other available methods for the fair and

efficient adjudication of this lawsuit, because individual litigation of the claims of all Class and

Subclass Members is economically unfeasible and procedurally impracticable. While the

aggregate damages sustained by the Class are likely in the millions of dollars, the individual

damages incurred by each Class and Subclass member resulting from Defendant’s wrongful

conduct are too small to warrant the expense of individual suits. The likelihood of individual

Class and Subclass members prosecuting their own separate claims is remote, and, even if every

Class and Subclass member could afford individual litigation, the court system would be unduly

burdened by individual litigation of such cases. Individual members of the Class and Subclass do



                                                 25
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 26 of 43 PageID: 26




not have a significant interest in individually controlling the prosecution of separate actions, and

individualized litigation would also present the potential for varying, inconsistent, or

contradictory judgments and would magnify the delay and expense to all of the parties and to the

court system because of multiple trials of the same factual and legal issues. Plaintiffs know of no

difficulty to be encountered in the management of this action that would preclude its

maintenance as a class action.

                                            COUNT I
                                 Breach Of The Servicing Contract
       120. Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

       121. On June 17, 2009, PHEAA entered into a Servicing Contract with the Department of

Education, which is attached hereto as Exhibit A.

       122. At all relevant times, Plaintiffs and members of the Class and Subclass were

intended third- party beneficiaries of the Servicing Contract.

       123. Pursuant to the terms of the Servicing Contract, Defendant agreed to comply with all

applicable federal and state law.

       124. As set forth above, Defendant materially breached the Servicing Contract by failing

to administer Plaintiffs’ loans in accordance with federal law and state law.

       125. When Plaintiffs and members of the Class and Subclass made any payment from

March 13, 2020 to the present, instead of following federal and state law, and instead of

honoring their explicit promises on their websites to allocate payments to the loans with the

highest interest rates, Defendant misallocated and continue to misallocate these payments

proportionally without consideration of interest rates.

       126. This payment allocation is a detriment to Plaintiffs and members of the Class and

Subclass, who will incur the interest on those high interest loans after the administrative


                                                 26
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 27 of 43 PageID: 27




forbearance ends, and who have now been deprived of an opportunity to pay down or potentially

pay off those higher interest loans at a faster rate.

         127. As a direct and proximate result of Defendant’s breach of the Servicing Contract,

Plaintiffs and members of the Class and Subclass have suffered damages, including, but not

limited to (i) unpaid interest added to the principal balance of loans along with amounts accrued

as a result of the capitalization of same; and (ii) the financial harm associated with lost progress

towards loan payoff.

         128. Alternatively, even if it is determined that the above misconduct did not constitute a

breach of the express terms of the Servicing Contract, it nonetheless constituted a breach of the

covenant of good faith and fair dealing implied therein, causing the damages sought.

         129. Under New Jersey law, every contract contains an implied covenant of good faith

and fair dealing.

         130. A party to a contract breaches the implied covenant of good faith and fair dealing

when it acts in bad faith or engages in some other form of inequitable conduct that has the effect

of destroying or injuring the right of the other party to receive the fruits of the contract.

         131. Defendant owed Plaintiffs and Class and Subclass members a duty of good faith and

fair dealing at all times during the existence of the Servicing Contract and while servicing their

loans.

         132. Defendant purposefully, in bad faith, and without regard to the rights of Plaintiffs

and the Class and Subclass, failed to follow federal and state law, and instead of honoring their

explicit promise on their websites to allocate payments to the loans with the highest interest

rates, Defendant intentionally misallocated and continue to misallocate these payments

proportionally without consideration of interest rates.



                                                   27
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 28 of 43 PageID: 28




       133. Defendant’s actions breached the express terms of the Servicing Contract and were

unreasonable and arbitrary.

       134. Defendant breached the covenant of good faith and fair dealing with the

aforementioned conduct.

       135. Defendant’s breach of the obligation of good faith and fair dealing caused Plaintiffs

and class and Subclass members to incur damages as set forth herein.

                                          COUNT II
                                 Breach of the Promissory Note

       136. Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

       137. By entering into the Servicing Contract with the Department of Education,

Defendant accepted a delegation of the loan servicing obligations set forth in Plaintiffs’

Promissory Notes, and became assignees thereof. Thus, at all relevant times, Plaintiffs and

members of the Class and Subclass were in a contractual relationship with Defendants.

       138. The Promissory Notes required Defendant to service the loans of Plaintiffs in

accordance with federal and state law.

       139. As set forth above, Defendant materially breached the Promissory Notes by failing

to administer Plaintiffs’ loans in accordance with federal and state law.

       140. As a direct and proximate result of Defendants’ material breach of the Promissory

Note, Plaintiffs and members of the Class and Subclass have suffered the same types of

damages, including, but not limited to (i) unpaid interest added to the principal balance of loans

along with amounts accrued as a result of the capitalization of same; and (ii) the financial harm

associated with lost progress towards loan payoff.




                                                28
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 29 of 43 PageID: 29




         141. Alternatively, even if it is determined that the above misconduct did not constitute a

breach of the express terms of the Promissory Note, it nonetheless constituted a breach of the

covenant of good faith and fair dealing implied therein, causing the damages sought.

         142. Under New Jersey law, every contract contains an implied covenant of good faith

and fair dealing.

         143. A party to a contract breaches the implied covenant of good faith and fair dealing

when it acts in bad faith or engages in some other form of inequitable conduct that has the effect

of destroying or injuring the right of the other party to receive the fruits of the contract.

         144. Defendant owed Plaintiffs and class and Subclass members a duty of good faith and

fair dealing at all times during the existence of the Promissory Notes and while servicing their

loans.

         145. Defendant purposefully, in bad faith, and without regard to the rights of Plaintiffs

and the Class and Subclass, failed to follow federal law, state law, and instead of honoring their

explicit promise on their websites to allocate payments to the loans with the highest interest

rates, Defendant intentionally misallocated and continue to misallocate these payments

proportionally without consideration of interest rates.

         146. Defendant’s actions breached the express terms of the Promissory Notes and were

unreasonable and arbitrary.

         147. Defendant breached the covenant of good faith and fair dealing with the

aforementioned conduct.

         148. Defendant’s breach of the obligation of good faith and fair dealing caused Plaintiffs

and class and Subclass members to incur damages as set forth herein.




                                                  29
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 30 of 43 PageID: 30




                                            COUNT III
                         Tortious Interference with a Business Relationship

           149. Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

           150. Plaintiffs and members of the Class and Subclass entered into a Promissory Note

with DOE, thereby creating a business relationship between the parties of borrower and

lender/guarantor.

           151. The shared goal and expectancy of the parties was to ensure an affordable means of

financing the higher educations of the borrowers in accordance with federal law.

           152. Defendant had knowledge of the business relationship and the expectancy of the

parties.

           153. Defendant knowingly interfered with the expectancy of the parties by 1) preventing

borrowers from making payments in accordance with federal law and state law; 2) unlawfully

inflating the principal loan balance of borrowers; and 3) preventing borrowers from making

progress toward loan forgiveness.

           154. Defendant’s motive in interfering with the business relationship was the

maximization of their own profits.

           155. As a direct and proximate result of Defendant’s interference with the Promissory

Note, Plaintiffs and members of the Class and Subclass have suffered damages, including, but

not limited to (i) unpaid interest added to the principal balance of loans along with amounts

accrued as a result of the capitalization of same; and (ii) the financial harm associated with lost

progress towards loan payoff.

                                              COUNT IV
                                      Negligent Misrepresentation

           156. Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.



                                                    30
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 31 of 43 PageID: 31




       157. Defendant had a pecuniary interest in their transactions with Plaintiffs and the Class

and Subclass Members because the servicing fees that Defendant receives under the Servicing

Contract are a direct function of the borrowers’ performance under the loans.

       158. In the course of their business dealings with Plaintiffs and Class and Subclass

Members, Defendant wrongly supplied Plaintiffs and Class and Subclass Members with false

information regarding the terms of their loans. Namely, Defendant falsely represented that any

money paid during the administrative forbearance would be allocated to the loans with the

highest interest rates, regardless of subsidy.

       159. Defendant intended that the aforementioned representations be relied upon by

Plaintiffs and Class and Subclass Members, who did so rely when they made excess payments

and took other actions at the direction of Defendant.

       160. Defendant therefore negligently made false and misleading misrepresentations of

fact to Plaintiffs and the Class and Subclass, including false and misleading loan balances and

false and misleading statements regarding interest capitalization.

       161. Plaintiffs and the Class and Subclass necessarily relied on such representations

because Defendant is the primary source of information and point of contact for all information

regarding their student loans, including (without limitation) daily loan balances, which are

calculated and provided to borrowers and lenders by Defendant. In fact, if Plaintiffs or Class and

Subclass members attempt to contact their lender(s) regarding their loans, they are referred to

their servicers, Defendant, for loan-related inquiries.

       162. Defendant failed to exercise reasonable care or competence in communicating

critical information to Plaintiffs and the Class and Subclass Members regarding the repayment

terms of their loans.



                                                 31
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 32 of 43 PageID: 32




       163. Defendant is subject to liability for the pecuniary losses proximately caused to

Plaintiffs and Class and Subclass Members as a result of their justifiable reliance on the incorrect

information provided by Defendants.

                                           COUNT V
                                        Unjust Enrichment

       164. Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

       165. Defendant charge and receive fees from the federal government each time they

service a borrower’s student loans.

       166. By failing to follow federal and state law in how student loan borrowers’ payments

are allocated among multiple loans, Defendant is effectively prolonging the life of borrowers’

federal student loans. Thus, enabling them to both collect more interest over the life of the loan

at the expense of the borrowers, and to charge and receive more fees from the federal

government for additional services that would not have otherwise been required.

       167. Defendant has and will continue to receive money to which they were not entitled,

retained possession of it, and in justice and fairness ought to be required to pay it back to

Plaintiffs and Class and Subclass Members.

       168. It would be unjust to allow Defendant to be enriched by retaining the benefits they

unjustly received under the circumstances set forth above. Plaintiffs seek judgment for

disgorgement to Plaintiffs and Class and Subclass Members of all amounts which Defendant has

wrongly received and retained, as a matter of justice and fairness.

                                         COUNT VI
                          Declaratory Judgment And Injunctive Relief

       169. Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.




                                                 32
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 33 of 43 PageID: 33




        170. Defendant has a practice and policy of breaching the Servicing Contract and

Promissory Notes by intentionally misallocating and continuing to misallocate payments

proportionally without consideration of interest rates, in direct violation of federal and state law,

and the explicit promise on Defendant’s websites.

        171. There is a serious and imminent risk and substantial likelihood of irreparable injury

in the future to Plaintiffs and Class and Subclass Members if declaratory and injunctive relief is

not granted.

        172. There is an inadequate remedy at law because it is impracticable for Plaintiffs and

individual Class and Subclass Members to sue Defendant every time they breach the Servicing

Contract and Promissory Notes in violation of federal and state law.

        173. Irreparable injury will occur if declaratory and injunctive relief is not granted

because Plaintiffs and individual Class and Subclass Members will not have the resources to

litigate this issue on an individual basis every time Defendant fails to properly allocate excess

payments, resulting in (i) unpaid interest added to the principal balance of loans along with

amounts accrued as a result of the capitalization of same; and (ii) the financial harm associated

with lost progress towards loan payoff.

        174. Defendant has acted and refused to act on grounds that apply generally to Plaintiffs

and the Class and Subclass, so that final injunctive relief or corresponding declaratory relief is

appropriate with respect to the Class and Subclass as a whole.

        175. Plaintiffs and the Class and Subclass Members are entitled to a declaratory judgment

that federal law directs Defendant to apply overpayments first to loans bearing the highest

interest rates.




                                                 33
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 34 of 43 PageID: 34




       176. There is a bona fide, actual, present, and practical need for the declaration sought

because Defendant’s illegal conduct has harmed Plaintiffs and Class and Subclass Members, and

will continue to harm other borrowers who in the future make overpayments to their loans during

the forbearance period.

       177. The requested declaration deals with a present, ascertained, and ascertainable state

of facts and a present controversy relating to Defendant’s practices of refusing to apply

overpayments first to loans bearing the highest interest rates.

       178. Plaintiffs and Class and Subclass Members are subject to a substantial and

immediate threat of injury because Defendant continues to breach its Servicing Contract and

Promissory Notes relating to the allocation of overpayments, which should be applied first to

loans bearing the highest interest rates.

                                            COUNT VII
                                             Negligence

       179. Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

       180. Defendant owes a duty to the borrowers whose loans they service. Defendants’ duty

arises under the Servicing Contract, Defendant’s servicing contract with non-Department FFEL

lenders, and federal and state law governing all FFEL and Direct loans as well as student loan

servicers. Defendant’s duty includes, without limitation, the duty to service borrowers’ loans in

accordance with federal law and to not misallocate overpayments during the forbearance period

to prolong the life of the loan and increase interest accruals on a daily basis.

       181. Defendant has breached their duty to borrowers by failing to adhere to the plain

terms of the Promissory Notes governing the loans it services and by misallocating payments

made by borrowers in violation of federal law.

       182. Plaintiffs and the Class and Subclass have been harmed as a direct result of

                                                  34
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 35 of 43 PageID: 35




Defendant’s breaches, by being failing to properly allocate excess payments, resulting in (i)

unpaid interest added to the principal balance of loans along with amounts accrued as a result of

the capitalization of same; and (ii) the financial harm associated with lost progress towards loan

payoff.

                                          COUNT VIII
                          Violation of New Jersey Consumer Fraud Act
                      (Unconscionable Commercial Practices and Deception)

          183. Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

          184. The New Jersey CFA prohibits:

                 The act, use of employment by any person of any unconscionable commercial
                 practice, deception, fraud, false pretense, false promise, misrepresentation, or the
                 knowing concealment, suppression, or omission of any material fact with intent
                 that other rely upon such concealment, suppression or omission, in connection
                 with the sale or advertisement of any merchandise or real estate, or with the
                 subsequent performance of such person as aforesaid, whether or not any person
                 has in fact been misled, deceived or damaged thereby.

N.J.S.A. § 56:8-2.

          185. The New Jersey CFA defines “merchandise” as including “any objects, wares, good,

commodities, services or anything offered, directly or indirectly to the public for sale.” N.J.S.A.

§ 56:8-1(c).

          186. At all relevant times, Defendant has been engaged in the advertisement and sale of

merchandise within the meaning of N.J.S.A. § 56:8-1(c), including, but not limited to the

services they provide to student borrowers.

          187. In the operation of their businesses, Defendant has engaged in the use of

unconscionable commercial practices, deception, false promises, and/or misrepresentations.

          188. Defendant has engaged in unconscionable commercial practices including, but not

limited to the following:



                                                   35
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 36 of 43 PageID: 36




           a. Deceptively inducing borrowers to make payments during the administrative

               forbearance by making false and misleading statements regarding payment

               allocation;

           b. Misrepresenting how payments were being applied to Plaintiffs and Class and

               Subclass members’ loans;

           c. Making false and misleading statements to Plaintiffs and Class and Subclass

               members regarding interest capitalization;

           d. Creating a likelihood of confusion or misunderstanding for Plaintiffs and Class

               and Subclass members as to their loan term information; and

           e. Purposefully failing to disclose critical information to Plaintiffs and the Class and

               Subclass Members regarding the repayment terms of their loans.

       189. Each unconscionable commercial practice by Defendant constitutes a separate

violation under N.J.S.A. § 56:8-2.

                                         COUNT IX
                        Violation of New Jersey Consumer Fraud Act
                                     (Misrepresentations)

       190. Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

       191. Defendant’s conduct in violation of the New Jersey CFA includes, but is not limited

to, the following acts of false promises and/or misrepresentations:

           a. Misrepresenting how payments are being applied to Plaintiffs and Class and

               Subclass Members’ loans;

           b. Misrepresenting the benefits gained by making payments during the

               administrative forbearance; and




                                                 36
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 37 of 43 PageID: 37




            c. Misrepresenting critical loan information (such as interest rate) to Plaintiffs and

                Class and Subclass members.

         192. Each false promise and/or misrepresentation by Defendant constitutes a separate

violation under N.J.S.A. § 56:8-2.

                                          COUNT X
        Violation of Pennsylvania Unfair Trade Practices and Consumer Protection Law
                     (Unconscionable Commercial Practices and Deception)

         193. Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

         194. The Pennsylvania Unfair Trade Practices and Consumer Protection Law prohibits

unfair or deceptive acts or practice in the conduct of any services including:

                (vii)   Representing that good or services are of a particular standard, quality or
                        grade…if they are of another;

                        …

                (xiv)   Failing to comply with the terms of any written guarantee or warranty
                        given to the buyer at, prior to or after a contract for the purchase of goods
                        or services if made;

                        …

                (xxi)   Engaging in any other fraudulent or deceptive conduct which creates a
                        likelihood of confusion or of misunderstanding.

73 PS §§ 201-3 & 201-2(4)(vii), (xiv), & (xxi).

         195. The Pennsylvania Unfair Trade Practices and Consumer Protection Law defines

“trade” and “commerce” as including “the advertising, offering for sale, sale or distribution of

any services…directly or indirectly affecting the people of this Commonwealth.” 73 PS § 201-

2(3).




                                                  37
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 38 of 43 PageID: 38




       196. At all relevant times, Defendant has been engaged in trade and commerce within the

meaning of 73 PS § 201-2(3) including, but not limited to the services they provide to student

borrowers.

       197. In the operation of their businesses, Defendant has engaged in the use of

unconscionable commercial practices, deception, false promises, and/or misrepresentations.

       198. Defendant has engaged in unconscionable commercial practices including, but not

limited to the following:

             a. Deceptively inducing borrowers to make payments during the administrative

                forbearance by making false and misleading statements regarding payment

                allocation;

             b. Misrepresenting how payments were being applied to Plaintiffs and Class and

                Subclass members’ loans;

             c. Making false and misleading statements to Plaintiffs and Class and Subclass

                members regarding interest capitalization;

             d. Creating a likelihood of confusion or misunderstanding for Plaintiffs and Class

                and Subclass members as to their loan term information; and

             e. Purposefully failing to disclose critical information to Plaintiffs and the Class and

                Subclass Members regarding the repayment terms of their loans.

       199. Each unconscionable commercial practice by Defendant constitutes a separate

violation under 73 PS § 201-3.

                                       COUNT XI
     Violation of Pennsylvania Unfair Trade Practices and Consumer Protection Law
                                  (Misrepresentations)

       200. Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.



                                                  38
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 39 of 43 PageID: 39




         201. Defendant’s conduct in violation of the Pennsylvania Unfair Trade Practices and

Consumer Protection Law includes, but is not limited to, the following acts of false promises

and/or misrepresentations:

              a. Misrepresenting how payments are being applied to Plaintiffs and Class and

                 Subclass Members’ loans;

              b. Misrepresenting the benefits gained by making payments during the

                 administrative forbearance; and

              c. Misrepresenting critical loan information (such as interest rate) to Plaintiffs and

                 Class and Subclass members.

         202. Each false promise and/or misrepresentation by Defendant constitutes a separate

violation under 73 PS § 201-3.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs and Class and Subclass Members pray for relief as set forth

below:

         A.      Certifying this action as a class action for the class identified above, pursuant to

Fed. R. Civ. P. 23, declaring Plaintiffs as representatives of the Class and Subclasses and

Plaintiffs’ counsel as counsel for the Class and Subclasses;

         B.      Awarding judgment to Plaintiffs and Class and Subclasses Members for sums

determined to be due from Defendant for its wrongful actions.

         C.      Awarding taxable costs, compensatory and punitive damages to the extent

permitted by law, and pre- and post-judgment interest and reasonable attorneys’ fees and

expenses to the extent permitted by law.




                                                   39
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 40 of 43 PageID: 40




        D.      Equitable relief in the form of restitution and/or disgorgement of all of

Defendants’ ill-gotten gains;

        E.      Declaratory relief and an injunction against Defendant, its affiliates, successors,

transferees, assignees, and other officers, directors, partners, agents and employees thereof, and

all other persons acting or claiming to act on their behalf or in concert with them, from, in any

manner, continuing their unfair, unlawful, and deceptive practices;

        F.      Treble damages, costs and reasonable attorneys fees as provided for by law;

        G.      All other relief to which Plaintiffs and Class and Subclass Members may be

entitled at law or in equity.

                                         JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

by jury for all issues so triable.

                                                              Respectfully submitted,

                                                              WILLIAMS CEDAR, LLC

        Dated: April 13, 2021                                 /s David M. Cedar
                                                              David M. Cedar, Esq.
                                                              /s Gerald J. Williams
                                                              Gerald J. Williams, Esq.
                                                              8 Kings Highway West, Suite B
                                                              Haddonfield, NJ 08033
                                                              (856) 470-9777
                                                              (888) 311 4899 fax
                                                              dcedar@williamscedar.com
                                                              gwilliams@williamscedar.com




                                                 40
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 41 of 43 PageID: 41




                                               AXLER GOLDICH LLC

      Dated: April 13, 2021                    /s Noah Axler
                                               Noah Axler, Esq.
                                               /s Marc A. Goldich
                                               Marc A. Goldich, Esq.
                                               1520 Locust Street, Suite 301
                                               Philadelphia, PA 19102
                                               (267) 534-7400
                                               (267) 534-7407 fax
                                               naxler@axgolaw.com
                                               mgoldich@axgolaw.com




                                     41
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 42 of 43 PageID: 42




                              Certification Pursuant to L. Civ. R. 11.2

             Undersigned counsel certifies that the following actions are pending involving the

      same subject matter of this controversy:

             1. The United States of America ex rel. Shauna Hlywiak v. Great Lakes, et al.
                Case No.: 1:20-cv-13590

             2. Lyons, et al. v. Great Lakes, et al.
                Case No.: 1:21-CV-1047

             3. Gallagher, et al. v. Navient, et al.
                Case No.: 1:21-cv-1052

             Undersigned counsel further certifies that there are no additional known parties

      who should be joined to the present action at this time.

             I certify the foregoing to be true and I am aware that if any of the above is

      willfully false, I am subject to punishment.

                                                           WILLIAMS CEDAR, LLC

                                                           Respectfully submitted,

                                                           WILLIAMS CEDAR, LLC

      Dated: April 13, 2021                                /s David M. Cedar
                                                           David M. Cedar, Esq.
                                                           /s Gerald J. Williams
                                                           Gerald J. Williams, Esq.
                                                           8 Kings Highway West, Suite B
                                                           Haddonfield, NJ 08033
                                                           (856) 470-9777
                                                           (888) 311 4899 fax
                                                           dcedar@williamscedar.com
                                                           gwilliams@williamscedar.com




                                                 42
Case 1:21-cv-09096-RMB-MJS Document 1 Filed 04/13/21 Page 43 of 43 PageID: 43




                                               AXLER GOLDICH LLC

      Dated: April 13, 2021                    /s Noah Axler
                                               Noah Axler, Esq.
                                               /s Marc A. Goldich
                                               Marc A. Goldich, Esq.
                                               1520 Locust Street, Suite 301
                                               Philadelphia, PA 19102
                                               (267) 534-7400
                                               (267) 534-7407 fax
                                               naxler@axgolaw.com
                                               mgoldich@axgolaw.com




                                     43
